DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1. (Previously Presented) A computer-implemented method comprising: 
receiving an input image to be compressed;
generating a tensor for the input image by applying an encoder portion of a neural network autoencoder to the input image, where the encoder portion includes a trained set of parameters; 
quantizing values of the tensor and converting the quantized values to a plurality of bitplanes, the plurality of bitplanes including one or more processing units, each processing unit having one or more bits; 
for each processing unit, assigning a respective context feature from a plurality of context features to the processing unit based on a context of the processing unit, wherein the context of the processing unit includes values of previously encoded, neighboring processing units, and 
generating compressed binary codes of the input image by performing entropy coding based on the feature probabilities for the context features assigned to the one or more processing units of the plurality of bitplanes.

2.    (Original) The computer-implemented method of claim 1, wherein the context of a processing unit further comprises an index of a corresponding channel of the processing unit.

3.    (Canceled)

4.    (Currently Amended) The computer-implemented method of claim [[3]] 1, wherein each bit in a bitplane of the plurality of bitplanes corresponds to a processing unit.

5.    (Original) The computer-implemented method of claim 4, wherein the context of the processing unit further comprises a bitplane index of the processing unit.

6.    (Original) The computer-implemented method of claim 4, wherein the context of the processing unit further comprises whether previously encoded, co-located processing units associated with lower bitplane indices have non-zero values.

7.    (Original) The computer-implemented method of claim 1, wherein the input image is a residual frame of a video predicted from a plurality of video frames of the video.

receiving an input image to be compressed;
generating a tensor for the input image by applying an encoder portion of a neural network autoencoder to the input image, where the encoder portion includes a trained set of parameters; 
quantizing values of the tensor and converting the quantized values to a plurality of bitplanes, the plurality of bitplanes including one or more processing units, each processing unit having one or more bits; 
for each processing unit, assigning a respective context feature from a plurality of context features to the processing unit based on a context of the processing unit, wherein the context of the processing unit includes values of previously encoded, neighboring processing units, and wherein a context feature is associated with a respective feature probability that indicates a likelihood a processing unit assigned to the context feature has a value of 1; and
generating compressed binary codes of the input image by performing entropy coding based on the feature probabilities for the context features assigned to the one or more processing units of the plurality of bitplanes

9.    (Original) The non-transitory computer-readable storage medium of claim 8, wherein the context of a processing unit further comprises an index of a corresponding channel of the processing unit.



11.    (Currently Amended) The non-transitory computer-readable storage medium of claim [[10]] 8, wherein each bit in a bitplane of the plurality of bitplanes corresponds to a processing unit.

12. (Original) The non-transitory computer-readable storage medium of claim 11, wherein the context of the processing unit further comprises a bitplane index of the processing unit.

13.    (Original) The non-transitory computer-readable storage medium of claim 11, wherein the context of the processing unit further comprises whether previously encoded, co-located processing units associated with lower bitplane indices have non-zero values.

14.    (Original) The non-transitory computer-readable storage medium of claim 8, wherein the input image is a residual frame of a video predicted from a plurality of video frames of the video.

Allowable Subject Matter
Claims 1-2, 4-9, and 11-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Ye et al. (US 20170264902) discloses processing video based on quantization parameters by extracting of a plurality of features to capture texture information of an image block, training a neural network regressor to map the extracted plurality of features to determine an optimal quantization parameter, and encoding the image block by using of the determined optimal quantization parameter.
Horn et al. (US 20180146199) discloses an arithmetic coding that uses a sophisticated adaptive probability model and that can be implemented without global operations so that the decompression operation to recover the original compressed image from the recompressed image can be distributed across independent portions of the recompressed image and, within each portion, multithreaded and with low time-to-first byte.
Huang et al. (US 20180249158) discloses video coding incorporating Deep Neural Network that can be used to restore pixel values of the target signal or to predict a sign of one or 
Choi et al. (US 20180107925) discloses performing network parameter quantization in deep neural networks, wherein diagonals of a second-order partial derivative matrix (a Hessian matrix) of a loss function of network parameters of a neural network are determined and then used to weight (Hessian-weighting) the network parameters as part of quantizing the network parameters, the neural network is trained using first and second moment estimates of gradients of the network parameters and then the second moment estimates are used to weight the network parameters as part of quantizing the network parameters, network parameter quantization is performed by using an entropy-constrained scalar quantization (ECSQ) iterative algorithm, and network parameter quantization is performed by quantizing the network parameters of all layers of a deep neural network together at once.
Ikeda et al. (US 20110229048) discloses An image coding apparatus including a coefficient bit modeling unit that performs a processing for transforming the quantized coefficient data from the quantization unit so as to be efficiently coded by the entropy coding unit and divides the coefficient data into code blocks and outputs the bit planes at the respective bit depths to the code blocks the entropy coding unit from an MSB side towards an LSB side.
However, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482